Citation Nr: 1639997	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-48 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic right shoulder myofascial pain with arthritis

2.  Entitlement to a rating in excess of 20 percent for chronic left shoulder myofascial pain. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to December 1991

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in May 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a July 2016 brief submitted to the Board, the Veteran's representative requested that the case be remanded again to insure compliance with the instructions of the  May 2014 remand, as required by Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Veteran's representative noted that although the May 2014 remand requested that the Veteran be examined by an orthopedist, the VA examination of the Veteran's shoulders conducted post remand in June 2014 was by a nurse practitioner.  In addition, inspection of the reports from this examination does not reflect range of motion findings in the manner requested by the Board remand; namely, [and consistent with the applicable rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201] whether motion of either arm is limited to 25 degrees from the side, midway between the side and shoulder level, or at the shoulder level.  As such, the AOJ upon remand will be requested to arrange for an examination (1) by a VA orthopedist that (2) includes the specified ranges of motion findings required for application of DC 5201.  Id. 

In light of the necessary development set forth above, the AOJ will also be requested to obtain any additional VA clinical records.  [As contained in the Virtual VA File, such reports dated through September 25, 2014, are currently of record.]  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should secure for the record VA clinical reports dated after September 25, 2014.  If any records sought are unavailable, the reason for their unavailability must be explained for the record.

2.  Thereafter the Veteran should be examined, by a VA orthopedist, to determine the current severity of her right shoulder chronic myofascial pain with arthritis and left shoulder chronic myofascial pain.  All diagnostic findings should be reported, including range of motion (active and passive).  Specifically the examiner should indicate whether motion of either arm is limited to 25 degrees from the side, midway between the side and shoulder level, or at the shoulder level.  The examiner should also determine whether the Veteran's service-connected shoulder disabilities result in any additional loss of motion due to weakness, excess fatigability, pain, flare-ups, or incoordination.  The examiner must provide a complete rationale for all opinions offered

3.  The AOJ should then review the record and readjudicate the claims on appeal.  To the extent this does not result in a completely favorable resolution of the appeal, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond before the record is returned to the Board 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




